Citation Nr: 0419692	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-34 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
August 1965.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
rating decision by the Baltimore, Maryland, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which held 
that a previously disallowed claim for service connection for 
a left foot disability had been reopened by submission of new 
and material evidence but which denied the service connection 
claim on the merits, holding that the evidence of record did 
not show that the veteran incurred a chronic left foot 
disability in service.  The veteran subsequently relocated, 
and his file is currently under the control of the VA 
Regional Office in Huntington, West Virginia.

The veteran testified at a Board hearing held at the RO 
before the undersigned Veterans Law Judge in March 2000.  
Thereafter, in August 2000, the Board reopened the claim and 
remanded the claim to the RO for further evidentiary 
development.  By a decision issued in July 2002, the Board 
denied the claim.  

The veteran appealed the Board's July 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court or 
Veterans Court).  In August 2003, the parties filed a Joint 
Motion for Remand.  By an Order issued in September 2003, the 
Court vacated the Board's denial of the veteran's claim of 
entitlement to service connection for a left foot disorder 
and remanded the claim for readjudication.  The case now 
returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Remand indicated that remand was 
required because the examiner who conducted the VA 
examination in March 2001, as reflected in the report 
thereof, was unable to find an inservice radiologic report 
and a private physician's report from 1967.  In addition, the 
examiner who conducted that VA examination did not address a 
1980 VA examiner's opinion.  Review of these records was 
directed in the Remand portion of the Board's August 2000 
decision.  

The physician who conducted the March 2001 VA examination 
requested that the 1967 private physician's report be located 
for him.  In February 2002, a second physician conducted 
review of the veteran's entire claims file, and indicated 
additional review of documents the first examiner had not 
considered.  However, the physician who conducted the second 
examination did not specifically identify what additional 
documents he reviewed and did not provide any further opinion 
or recommend any changes to the prior report, and did not 
provide an addendum.  The Joint Motion indicates that these 
deficiencies resulted in an examination that failed to 
provide a complete rationale.  Therefore, the Court's Order 
requires that a more complete, detailed opinion, with 
specific reference to discussion of the documents at issue in 
light of the entire claims file, be rendered.

In addition, the Joint Remand indicated that the veteran had 
not been informed of the information or evidence necessary to 
substantiate his claim, and indicated that the Board had not 
enforced the requirement that the claimant be advised as to 
which evidence VA would attempt to obtain on his behalf and 
which evidence the veteran was required to provide, as 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Although the United States Court of Appeals for the Federal 
Circuit has recently held, in Hayslip v. Principi, 364 F.3d 
1321 (Fed. Cir. 2004), that, where the Board issued a 
decision prior to the enactment of the VCAA and where the 
proceedings before VA were complete prior to VCAA, the 
Veterans Court should not have remanded the case for 
compliance with the VCAA; nevertheless, this case has been 
remanded by the Veterans Court, and the law of the case 
requires that VA comply with the Orders of the Veterans 
Court.  

Given the decision in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board cannot provide the notification 
required under the Joint Motion for Remand and the Order of 
the Veterans Court.  Therefore, the claim must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Notification and development actions 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) as necessary to notify 
the veteran of what information and 
evidence is required to substantiate his 
claim, and to notify the veteran as to 
which portion of the information and 
evidence he is responsible for and what 
information and evidence VA will assist 
him to obtain or develop should be 
conducted.  

Advise the veteran of alternative types 
of evidence that he may submit to 
establish that the claimed disorder was 
chronic and continuous after service, was 
manifested to a ten percent degree within 
one year after service, or is the result 
of an incident or injury in service, 
including such records as medical 
examinations for employment purposes, 
employment records of medical disorders 
or time lost from work specifically due 
to a left foot disorder, statements from 
employers, potential employers, co-
workers, acquaintances, friends, or 
others who may have observed relevant 
symptoms, as well as medical examinations 
conducted for educational institutions or 
for insurance purposes, or any other 
types of medical examination or opinion.  
The veteran should be specifically advise 
that evidence proximate to his service 
discharge in August 1965 would be of the 
greatest persuasive value.  In any event, 
he should be specifically asked to 
provide any evidence in his possession 
that pertains to the claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility at which he has been treated for 
a left foot disorder since his March 2000 
hearing before the Board.  Clinical 
records from each treating facility or 
provider identified from March 2000 to 
the present should be obtained.

3.  The veteran should be afforded VA 
orthopedic or other appropriate 
examination of the left foot to determine 
the nature and etiology of each disorder 
present.  The claims files must be made 
available to the examiner prior to the 
examination.  Any testing deemed 
necessary should be conducted.  

In particular, each document addressed in 
paragraph 2 of the Remand portion of the 
Board's August 2000 decision, including 
the report of an in-service radiologic 
examination which discloses slight pes 
cavus deformity, opinions offered by the 
veteran's private physician in 1967, 
diagnosing causalgia and sympathetic 
dystrophy, and by the VA examiner who 
conducted a June 1980 examination should 
be specifically indicated (flagged) for 
the examiner's convenience in review.  
The examiner should specifically state in 
the examination report whether each 
document was located and reviewed.  The 
examiner should, in addition, review 
evidence and argument added to the claims 
file since the prior VA examinations were 
conducted.  

The examiner should: (1) provide a 
diagnosis for each disorder of the left 
foot that is currently clinically 
present; and (2) provide an opinion as to 
whether it is at least as likely as not 
that (a 50 percent or greater likelihood) 
any diagnosed current left foot disorder 
is etiologically related to the veteran's 
active service.  A discussion of the 
inservice x-ray report and 1967 private 
physician and June 1980 VA examination 
reports should be included in the report.  
The complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.

4.  If, after review of additional 
evidence submitted or identified 
following the notice described above, it 
is determined that additional 
development, to include further VA 
examination, is required, such 
development should be conducted.  

5.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


